DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments and Remarks, filed 23 December 2020, in the matter of Application N° 16/062,056.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15 and 18 have been canceled.  
Claims 1 and 24 have been amended.  Support for the narrowed particle size and pH ranges has been provided.  The newly added “aggregate” limitation is discussed herein below (see New Rejections).
Claim 27 has been added.  The claim appears to narrow the recitation of claim 1 by requiring that at least one particle is an at least one polyion complex particle.  The limitations of the claim are discussed herein below (see New Rejections).  At the outset, newly added claim 27 is supported because its limitations are already captured in claim 1.
Thus, claims 1-9, 14, 16, 17, and 19-27 now represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statement(s) (IDS) have been filed for consideration.


Withdrawn Rejections
Rejection under 35 USC 103
Applicants’ arguments with respect to the previously maintained obviousness rejection have been considered but are moot due to the claim amendments (e.g., narrowed particle size) and the new rejections applied resulting from said claim amendments.

New Rejections
Applicants’ amendments have necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
aggregates within two weeks of formation.” [emphasis added]
Applicants’ originally-filed, instant specification has been carefully reviewed.  Aggregates are discussed in only one paragraph of the specification and the paragraph makes no mention of any timeframe within which they are to be avoided (see Spec., pg. 23, lines 37-42).
The instant specification does however, state that the prepared formulations resulted in no precipitates being visually observed for two weeks (see pg. 40, line 14, and pg. 43, line 8). [emphasis added]
The Examiner respectfully submits that “aggregates” and “precipitates” are terms that are not considered to be chemically synonymous with one another per se.  Hawley’s Condensed Chemical Dictionary defines a precipitate as “[s]mall particles that have settled out of a liquid or gaseous suspension by gravity, or that result from a chemical reaction.” (see pg. 1130 of the 16th Ed.).  Aggregates and aggregation refer to the collection of particulates which tend to combine in clusters or clumps which can then themselves, precipitate or separate from the dissolved state (see pp. 35-36 of the 16th Ed.).  Thus, while both precipitates and aggregates are particle forms which may separate from the dissolved liquid state, the Examiner submits that the two terms denote particle types of differing complexities and sizes.
In this respect, the newly added limitations to claims 1 and 24 constitute new matter.
The Examiner recommends amending the claims to recite “precipitate” instead of “aggregate” in order to overcome the rejection. 
Consistent with the tenets of MPEP §2163.06(I), the Examiner will still consider the subject matter added to the claim in considering rejections over the prior art since it is expected that Applicants will overcome the foregoing new matter rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicants), regards as the invention.
As noted above, claim 27 recites “[t]he composition of claim 1, wherein the at least one particle is an at least one polyion complex particle.”
The claim is rendered indefinite since it is unclear what distinction is being made from claim 1 or how exactly the claim is being narrowed by claim 27.  Arguably, the term “polyion complex particle” is recited in claim 27.  However, no new compositional limitations are presented which appear to narrow the definition compositionally or structurally.  Claim 1 recites a particle that contains two different ionically charged polymers, in effect, a complex of at least two ionic polymers or a polyion complex.
Herein, for the purposes of continued consideration on the merits, the Examiner will consider the limitations of claim 27 to be met where the limitations of claim 1 have been met. 

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 14, 16, 17, and 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Traynor et al. (US Pre-Grant Publication Nº 2008/0317795 A1).
The instantly claimed invention recites a composition that comprises at least one particle.  Said particle is recited as comprising: i) at least one cationic polymer, ii) at least one anionic polymer, and iii) at least one non-polymeric acid having two or more pKa values of salt(s) thereof.  The at least one non-polymeric acid is selected from the group consisting of terephthalylidene dicamphor sulfonic acid (aka ecamsule), Yellow 6 (Sunset Yellow FCF), ascorbic acid and salts thereof, and mixtures thereof.
The composition secondly recites comprising at least one physiologically acceptable volatile medium.
As amended, claims 1 and 24 now recite that the size of the at least one particle is in a range of about 1-20 microns, the pH of the composition is in a range of about 4-8, and the composition does not form aggregates within two weeks of formation.
Traynor discloses compositions containing sol-gel microcapsules that are highly positively charged.  The capsules are taught as containing additives and the methods for producing said microcapsules discloses using such cationic additives as cationic polymers.  The methods used herein disclose encapsulating non-polar active ingredients (see e.g., Abstract, claim 5).  The Examiner respectfully submits that the reference’s branding of the capsules as “microcapsules” inherently places their practiced sizes within the scale of microns.  Paragraph [0245] affirms this position disclosing that the capsules will be in the range, for example, between 1-10 microns.  The Examiner notes that other size ranges are taught as well.  However, the reference additionally teaches that the size of the sol-gel capsules may be fractionated into a desired size range following their formation, and that they may be further modified in order to suit a particular application.  Stated another way, a person of skill in the art would be perfectly adept at obtaining the desired capsule size to meet the desired need.
Preparation of the disclosed microcapsules is taught as being carried out at an acidic pH of 3.6-4.0 (see e.g., claims 68, 89, 110, and ¶[0037]).
The reference is further silent as to the aggregation (or precipitation) of completed microcapsules within the timespan of two weeks.
Claims 6-9 of the reference disclose that the cationic agent used is a cationic polymer and that those cationic polymers comprise polyquaternium (e.g., PQ-4).  Amounts of polyquaternium used in the practiced compositions are also taught.  See e.g., ¶[0073].  Notably, PQ-4 is taught as ranging in amount from about 0.5% to about 5%, and more preferably in some embodiments, PQ-4 is present in an amount of about 2.8%.
Additional components that may be incorporated into the practiced microcapsules may be added to the compositions so long as the components are selected so as to avoid any undesirable reaction with the primary components of the composition.  See ¶[0180]-¶[0181].
In some embodiments, this additional component will be in the form of anionic polymers.  See ¶[0182].  Suitable anionic polymers include: co(alkyl acrylate-alkyl methacrylate-acrylic acid-methacrylic acid) (i.e., copolymethacrylic acids); and co(methyl vinyl ether/maleic acid) (methyl vinyl ether/maleic acid copolymer); co(methyl vinyl ether/maleic acid-1,9-decadiene) (PVM/MA decadiene crosspolymer); monoalkyl ester of poly(methyl vinyl ether/maleic acid) (i.e., polymaleic acids; maleic anhydride (co)polymers).
The sol-gel microcapsules are further taught as being formulated to control whether or not there is penetration into the skin or other surface and if there is penetration, to what depth.  Penetration is taught as being influenced by such parameters as pH and presence of a film former.  See ¶[0047].  Paragraph [0056] discloses that sunscreen embodiments of the practiced invention may comprise the combination of a cationic polymer and a film former.  Embodiments and amounts of film formers are further defined in the reference and include such compounds as: polymethacrylic acids, polystyrene sulfonate, polymaleic acids, and maleic acid anhydride copolymers.  See ¶[0178].  Amounts of the film forming compounds is taught as ranging as broadly as about 0.1% to about 25% by weight of the composition.  See e.g., ¶[0173]. 
Claims 14 and 15 of the reference disclose that the additive contained within the microcapsule is a sunscreen.  Claim 16 lists some of the different sunscreens that may be used.  Paragraphs [0060] and ¶[0063] expand on the different sunscreen compounds, among which include terephthalylidene dicamphor sulfonic acid, present in an amount of 10% or less of the composition.
Lastly, the microcapsules are disclosed as being formulated into a dispersion (aka suspension) of said microcapsules (see e.g., claim 54).
The foregoing is considered to teach and suggest the limitations of claims 1-9, 14, 21, and 27.
The limitations recited in claims 16 and 17 are taught and suggested by the teachings of claims 10-15, ¶[0072], and ¶[0143].  The latter paragraph teaches that the microcapsules of the practiced invention are usually dispersed in water or in an aqueous medium.  Claims 10-15 establish that the additive is a sunscreen and that it is encapsulated within the sol-gel microcapsule.  Lastly, ¶[0072] establishes that sunscreen additives are present in the overall composition in amounts ranging, from as broadly as 0.1-50% by weight of the overall composition to more preferred amounts ranging from about 15-25% by weight of the composition.
The Examiner acknowledges that the foregoing teachings establish the weight percentage of the sunscreen additive and not the weight percentage of the microcapsules themselves.  However, the Examiner respectfully submits that the sunscreen additives are disclosed as being encapsulated within the microcapsules and therefore, the resulting weight of the sunscreen-loaded microcapsule would be reasonably expected by the ordinarily skilled artisan as being greater than the amount of the sunscreen additive alone.  
Evidence provided in support of this position is additionally derived from such teachings as Example 4.  See ¶[0294].  In this particular Example, water (the at least one physiologically acceptable medium) is used in an amount ranging from 20-65% of the overall composition.  This roughly calculates to the microcapsules (loaded with sunscreen additive) as representing the balance of the weight of the composition ranging from 35-80 weight percent.
The limitations recited in claims 19 and 20 are considered to be met by the teachings, for instance, of claim 50 which teaches preparing the microcapsules as an emulsion composition.  Paragraph [0235] discloses further that the emulsion can be stabilized using one or more surfactants (aka emulsifiers).
The limitations recited in claims 22-26 are taught and suggested by the reference as well.  The compositional limitations of the claims require the presence of the composition of claim 1.  These limitations are discussed above as having been met.  The additional key element of the composition is that it is in the form of a film having a thickness of at least one micron.  The “process” claims additionally recite that the film is formed simply by applying the composition of claim 1 and allowing it to dry.  Based on the instant recitations, the Examiner broadly and reasonably interprets that the film aspect of the claimed composition and methods is taught and suggested where the disclosed composition is applied to a surface such as the skin or hair.
Traynor preferably discloses that the additive is a sunscreen composition, which directly implies that the resulting composition is cosmetic applied to the skin (see e.g., claims 10-15).  Claim 13, for instance, discloses different cosmetic additives that may be used (i.e., hair growth promoter/inhibitor, bleaching agent, etc.).  This teaches that the practiced compositions may be cosmetically applied to various surfaces of the body.  Lastly, ¶[0039] and ¶[0041] teach the practiced compositions being formulated as “leave-on” compositions.  This is considered to teach an suggest that the composition is applied to the given body surface and then allowed to dry, thereby producing a film.
Based on the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed polyionic particle composition, arriving at the processes for applying the compositions as cosmetics (e.g., sunscreens) and forming films thereof.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.
	
All claims have been rejected; no claims are allowed.












Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615